FILED
                            NOT FOR PUBLICATION                             MAR 05 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10376

               Plaintiff - Appellee,             D.C. No. 4:10-cr-02186-CKJ

  v.
                                                 MEMORANDUM *
DANIEL ALDECOA-GONZALEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Daniel Aldecoa-Gonzalez appeals from the 41-month sentence imposed

following his guilty-plea conviction for importation of cocaine, in violation of 21

U.S.C. §§ 925(a), and 960(a)(1), (b)(2)(B)(ii), and possession with intent to




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(ii)(II). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Aldecoa-Gonzalez contends that the district court erred by declining to

award a minor role adjustment because he was less culpable than the principals in

the offense. The district court did not clearly err by declining to award the

adjustment. See United States v. Cantrell, 433 F.3d 1269, 1283 (9th Cir.2006).

      Aldecoa-Gonzalez also contends that the district court erred by not granting

a third-point reduction for acceptance of responsibility. This contention lacks

merit. See U.S.S.G. § 3E1.1(b), cmt. n. 6; see also United States v. Johnson, 581

F.3d 994, 1004 (9th Cir. 2006).

      Aldecoa-Gonzalez finally contends the district court procedurally erred by

failing properly to calculate the advisory Guidelines range. This contention is

belied by the record. See United States v. Carty, 520 F.3d 984, 991 (9th Cir. 2008)

(en banc).

      AFFIRMED.




                                          2                                     11-10376